Citation Nr: 1751256	
Decision Date: 11/08/17    Archive Date: 11/17/17

DOCKET NO.  08-38 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to service connection for a chronic headache disorder.


ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 2003 to May 2005.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

The Board previously considered this matter in March 2016, when it remanded for it for additional development.

The Veteran was previously represented by a veterans service organization.  In June 2017, while the appeal was pending at the RO, the Veteran's representative indicated that it was no longer representing the Veteran, adding that a copy of this notice had been sent to the Veteran at his last known mailing address.  The Veteran has not appointed a new representative.  Accordingly, he is deemed to be representing himself on a pro se basis.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In March 2016, the Board remanded to afford the Veteran a new VA examination to the determine the nature and etiology of  his claimed headache disorder.  

The RO made a first attempt to schedule a VA examination in May 2016, but immediately canceled the examination request as there was some indication that the Veteran was incarcerated at the time.  

In December 2016, the Veteran's then-representative indicated that the Veteran was no longer incarcerated and that he continued to receive mail at the representative's address.  

In April 2017, the RO sent a letter to the Veteran, informing him that a VA examination has been requested.  This letter was returned as undelivered on May 3, 2017.  Shortly thereafter, the VA examination request was cancelled due to the Veteran's failure to RSVP.  See 05/09/2017 VBMS, Correspondence.

In June 2017, the RO issued a supplemental statement of the case (SSOC), which was returned as undelivered later that month.  In October 2017, after the case had been returned to the Board, the RO resent the SSOC to a newly discovered address.

In view of the above, the Board finds that VA has not satisfied its duties to notify and assist.  Since the Board's March 2016 remand, all attempts to contact the Veteran have been unsuccessful.  To complicate matters, the Veteran's representative, who used to receive the Veteran's mail on his behalf, has withdrawn representation.  Further, it is unclear whether the Veteran's current mailing address is of record.  Thus, the Board finds that VA's efforts to schedule a VA examination have been insufficient.  To find otherwise would be unfair to the Veteran.

On remand, the AOJ should take appropriate action to contact the Veteran, verify his current mailing address, and schedule the requested VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Take appropriate action to verify the Veteran's current contact information.

2.  Thereafter, schedule the Veteran for a VA examination.  The examiner should diagnose any headache disorder, and then should answer the following question:  Is it at least as likely as not (50 percent or greater) that any current headache disorder either began during or was otherwise caused by the Veteran's active service, to include as secondary to a service connected disability.  

Review of the claims file should be noted in the examiner's report.  The examiner should explain the reasons for any opinion offered.  The examiner must consider lay reports from the Veteran.  If the examiner cannot offer an opinion without resort to speculation, he or she should explain why and state what additional evidence, if any, would be required to offer an opinion.

3.  If any benefit sought on appeal remains denied, issue a Supplemental Statement of the Case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  All claims remanded for additional development or other appropriate action must be handled expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2016).




_________________________________________________
Eric S. Leboff
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




